     Case: 1:20-cv-05956 Document #: 18 Filed: 11/17/20 Page 1 of 1 PageID #:630

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Tomi Tranchita
                                Plaintiff,
v.                                                     Case No.: 1:20−cv−05956
                                                       Honorable Sara L. Ellis
Kwame Raoul, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 17, 2020:


        MINUTE entry before the Honorable Sara L. Ellis: Video hearing cancelled.
Telephone hearing set for 11/17/2020 at 10:45 a.m. Throughout the telephonic hearing,
each speaker will be expected to identify themselves for the record before speaking.
Please note that the conference call−in will be used by all cases that are on the court's
calendar for the said date, therefore counsel must be in a quiet area while on the line and
must have the telephone muted until your case is called. Members of the public and media
will be able to call in to listen to this hearing. The call−in number is (866) 434−5269 and
the access code is 8087837. Counsel of record will receive an email the morning of the
telephonic hearing with instructions to join the call. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
